741 N.W.2d 330 (2007)
MICHIGAN STATE EMPLOYEES ASSOCIATION, Richard Reid, and Ted Wolfgang, Plaintiffs-Appellees,
v.
DEPARTMENT OF CORRECTIONS and Department of Labor and Economic Growth, Defendants-Appellants.
Docket No. 134228. COA No. 273556.
Supreme Court of Michigan.
November 29, 2007.
*331 On order of the Court, the application for leave to appeal the May 10, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.